DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
All rejections pertaining to claim 9 are moot because the claim was cancelled in view of the amendments filed on 6/3/22.

Maintained and Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Biomaterials Research, 2009, 13(1), 1-6; in IDS dated 1/16/19), in view of Paoletti et al. (WO 2007/135116; in IDS dated 1/16/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Choi et al. is directed to hyaluronic acid gel formulations containing piroxicam (Title). Choi et al. teach an inclusion complex of piroxicam (PX) with hydroxypropyl-β-cyclodextrin (HPβCD) in a molar ratio of 1:1 (limitations of instant claims 1-4 and 14-15; Abstract). Furthermore, Choi et al. teach that a sustained release formulation for intra-articular administration was prepared by dispersing the inclusion complex of PX and HPβCD to the gels, wherein the gel comprised hyaluronic acid and chondroitin sulfate (limitations of instant claim 1; Abstract).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Choi et al. teach a polysaccharide matrix comprising the claimed hyaluronic acid and a second polysaccharide (chondroitin sulfate), they do not specifically teach wherein the second polysaccharide is a derivative of chitosan and lactose having a degree of substitution of the amine functional group with lactose of at least 40%, as required by instant claim 1. Furthermore, Choi et al. do not teach the avg. MW of the claimed hyaluronic acid and chitosan, the degree of acetylation and substitution of chitosan, as required by instant claims 5-8. 
Choi et al. teach that the polysaccharide matrix comprises 1% w/v hyaluronic acid and variable concentration of the second polysaccharide (CS; 1-4%) affects the viscosity of the gel as well as the in vitro release profile. When the second polysaccharide is 1% w/v the viscosity is greater than the control but lower than when at 4% w/v (Fig. 7) and with the concentration 1% w/v the release of PX is slower than control and when the concentration is 4% w/v (Fig. 8). As Choi et al. do not specifically teach wherein the second polysaccharide is a derivative of chitosan and lactose, they do not teach the concentration of chitosan and lactose or the combined concentration range and weight ratios of hyaluronic acid and chitosan/lactose derivative, as required by instant claims 10-13.
However, such deficiencies are cured by Paoletti et al.
Paoletti et al. is directed to the preparation of aqueous polysaccharide solutions with a suitable viscosity/viscoelasticity for application at least in visco-supplementation treatment of inflammatory and traumatic articular pathologies, without excluding other known applications for said viscous and/or viscoelastic solutions in the biomedical field such as ophthalmic surgery (p. 6). Paoletti et al. teach polysaccharide compositions comprising an aqueous solution of at least one anionic polysaccharide such as hyaluronic acid and at least one oligosaccharide such as a chitosan modified with lactose (aka, chitlac), wherein the total polysaccharide concentration is 2% and the weight ratio of the hyaluronic acid to chitlac is 3:1 (limitations of instant claims 10-13; Description of Fig. 1) 
With regards to the chitosan/lactose derivative, chitlac is prepared by reductive amination reaction (limitation of instant claim 1; Description of Fig. 3). Paoletti et al. teach that the degree of substitution of the chitosan amine groups has to be above 40-45% and preferably within the range of 50% to 80% and more preferably 70% (limitation of instant claims 1 and 8; p. 6). Paoletti et al. teach that the average molecular weight of the chitosan can be up to 1,500 kDa, being preferably within the range from 400 kDa to 1,000 kDa and a degree of acetylation can be, for example, 11% (limitation of instant claim 7; p. 10 and Example 1).
With regards to the hyaluronic acid, Paoletti et al. teach the average molecular weight of the polyanion can reach 1,500 kDa and preferably be from 100 kDa to 1,000 kDa, which overlaps with the claimed range (limitation of instant claims 5-6; p. 11).
Choi et al. do not teach the amount of cyclodextrin in the composition as a percent w/v, as required in instant claim 1.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the polysaccharide solution of Choi et al. with that of Paoletti et al. for the purpose of intra-articular delivery of drugs and/or articular visco-supplementation) (See MPEP §2144.06-II).
Regarding the concentration of cyclodextrin as specified in claim 9, MPEP §2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration in claim 9 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. Furthermore, as stated in MPEP §2144.05, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Due to numerous physical/chemical properties of various chemicals (e.g., desired effect and duration of active agent wherein cyclodextrin is present in a 1:1 weight ratio as taught by Choi et al., route of administration, disease state), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for optimization the biological effect in the patient.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants state Choi is completely silent with regard to a polyanion and polycation polysaccharide matrix as well as a concentration of cyclodextrin of 1% to 30% (Remarks: p. 5). Applicants state that Paoletti only provides for polysaccharides consisting of oligosaccharide derivatives of chitosan (Remarks: p. 6). Applicants argue that that the combination of the cited references would not have rendered obvious the presently claimed invention to one skilled in the art (Remarks: p. 6).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the instant rejection is an obviousness-type rejection, none of the references (i.e., Choi and Paoletti) has to teach each and every claim limitation.  It is the combination of the prior art references that renders the instant claims prima facie obvious and applicants did not provide any evidence that one of skill in the art would not have been motivated or would not have reasonably expected to be successful in arriving at the claimed invention as set forth in the rejection above.
Applicants argue that it is settled law that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention (Remarks: p. 6).
This is not found persuasive. A teaching away is a teaching that renders prior art unsatisfactory for the intended purpose or discredits the solution claimed.  However, there is no such teaching in Choi et al. or Paoletti et al. Although Choi et al. teach the use of polyanionic polysaccharides, its silence for the additional use of polycationic polysaccharides is not considered a teaching away. An obviousness-type rejection is based on the knowledge available in the prior art as a whole.
Applicants argue that it is not clear how a prima facie case of obviousness can be sustained combining a reference describing cyclodextrin and a polysaccharide completely different from the polysaccharide claimed with a reference completely silent with regard to cyclodextrin and describing a polysaccharide opposite from the primary reference (Choi describes a polysaccharide formed by two polyanions and Paoletti describes a polysaccharide with polyanions and polycations) (Remarks: p. 7).
This is not found persuasive. In response, and as indicated in the instant rejection, both references teach polysaccharides that are used in intra-articular delivery of drugs and/or articular visco-supplementation and therefore, the prior art, as a whole, provides a teaching that both claimed polyanion polysaccharide and polycation polysaccharide are suitably used in such scenario. This is especially the case in the absence of a teaching away in the prior art as well as unexpected results produced by this combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617